Moritz, J.,
dissenting: Because the majority’s summary and convenient dismissal of the substance of the State’s brief and argument is disappointing and unjustified, I must, respectfully, dissent. The State, in my view, adequately attempted to clarify and pin down the district court’s imprecise and incomplete ruling and should not be penalized for the district court’s failure to provide a legal basis for its decision. I would find the district court’s failure to provide a reasoned legal basis for its decision to prevent K.S. from testifying an abuse of discretion.
Alternatively, the core of this case is a unique question explored by few courts—this one not among them—namely, what remedies are available to a district court when a complaining witness refuses to submit to a psychological evaluation. This was the. pointed question the Court of Appeals attempted to answer and, more importantly, the issue squarely presented by the petition for review this court accepted. I would answer this question, although admittedly in an unexpected manner.

The trial court abused its discretion by failing to provide a legal basis for its ruling and disqualifying K.S. from testifying.

The majority suggests the State must shoulder the blame for the district court’s failure to specify a singular reason for its decision and for the State’s decision to characterize that failure as a finding drat K.S. was incompetent to testify. Yet the record demonstrates *996the State consistently and adamantly characterized Simpson’s efforts to prevent the witness from testifying as a disqualification issue and repeatedly urged the district court to conduct a hearing on her competency as required by statute. The district court’s failure to focus on the State’s argument or to provide any clear basis for its ruling should not fall upon the State.
Instead, I would hold that the district court clearly abused its discretion by failing to identify or isolate any legal basis for its harsh ruling despite the State’s efforts to provide the court with a framework for doing, so. See State v. Hernandez, 294 Kan. 200, 207, 273 P.3d 774 (2012) (holding trial court abused its discretion when it denied a motion for mistrial after erroneously concluding an issue could be dealt with at sentencing); State v. Ward, 292 Kan. 541, 550, 256 P.3d 801 (2011) (holding a court abuses its discretion when it commits an error of law).
Further, the State’s argument regarding the district court’s failure to conduct a hearing on K.S.’s competency has strong merit. The argument is solidly founded on K.S.A. 60-407, which abolished all common-law bases for witness disqualification and dictates that “every person” qualifies as a witness. See K.S.A. 60-407; see also Comment to Rule 7, 1953 U.R.E., reprinted in 4 Vernon Kansas Statutes Annot. 199 (1965) (stating the disqualification rule was intended to “wipe[] the slate clear of all disqualifications of witnesses” excepting tiróse provided in statute). Significantly, K.S.A. 60-417 provides a limited exception to this broad rule of witness qualification—an exception that applies only when the witness is incompetent. K.S.A. 60-417 (providing a witness is “disqualified” when he or she is incapable of expressing himself or herself in an understandable fashion or when the witness is incapable of understanding the duty to tell the trufo).
And, as foe State points out, in order for this exception to apply, foe court must conduct a hearing as to the witness’ competency. See K.S.A. 60-408 (providing “the disqualification of a person to be a witness” is a matter for the judge); State v. Gilliland, 294 Kan. 519, 548, 276 P.3d 165 (2012) (holding trial court could determine whether suggestive interrogation made witness incapable of telling the truth as part of a competency hearing); State v. Poulos, 196 *997Kan. 253, 264, 411 P.2d 694 (1966) (noting that a person is incompetent to testify only if one of the two circumstances listed in K.S.A. 60-417 is met).
Here, in light of the State’s numerous and consistent requests that the district court conduct a competency hearing before disqualifying the witness, the State understandably and appropriately interpreted the district court’s suppression order as an implied finding that K.S. was incompetent to testify. I would not offhandedly reject the State’s sound argument, nor would I fault the State for attempting to make sense of the district court’s less than clear rulings.
Notably, the practical result of the majority’s decision to dispense with this issue on procedural grounds and to ignore the basis upon which it granted review is that the district court’s order suppressing the victim’s testimony will remain in place and the State likely will be forced to dismiss die case. This result is unacceptable—given the district court’s failure to consider K.S.’s competency or to cite any legal basis for its suppression order—and unconscionable in light of the facts. Namely, 43-year-old Simpson admitted he had “romantic feelings” for 13-year-old K.S. and that while he “hugged” other kids, he “hugged” K.S. differently—in an “emotional bonded sort of way.” Simpson also admitted he allowed K.S. to sleep with him in his bed one night, and he conceded he could have touched her breast and vagina. An eyewitness testified at the preliminary hearing that she observed Simpson and K.S. “acting like man and wife,” and she explained that this meant she observed Simpson and K.S. kiss, Simpson fondle K.S.’s breasts, and Simpson “go between [K.S.’s] legs and play.”
State v. Gregg is unsound and should he overturned.
Continuing to the question at hand, any discussion of the remedies available to- a district court when a complaining witness refuses to consent to an evaluation must begin with a discussion of our caselaw giving rise to such an evaluation, State v. Gregg, 226 Kan. 481, 602 P.2d 85 (1979). In Gregg, this court determined a trial court possesses the “inherent” authority to order a psychological evaluation of the complaining witness in a sexual abuse case. *998In so holding, the Gregg court predominately relied on a single case, Ballard v. Superior Court, 64 Cal. 2d 159, 49 Cal. Rptr. 302, 410 P.2d 838 (1966), superseded by statute as noted in People v. Haskett, 30 Cal. 3d 841, 180 Cal. Rptr. 640, 640 P,2d 776 (1982). Ballard, in turn, relied on authority which is no longer sound. In Gregg, this court quoted Ballard’s flawed rationale without appearing to understand its implications:
“In urging psychiatric interviews of complaining witnesses in sex cases, some prominent psychiatrists have explained that a woman or a girl may falsely accuse a person of a sex crime as a result of a mental condition drat transforms into fantasy a -wishful biological urge. Such a charge may likewise flow from an aggressive tendency directed to the person accused or from a childish desire for notoriety. [Citations omitted.]... Professor Wigmore, in a widely quoted passage, stated, ‘No judge should ever let a sex offense charge to the jury unless the female complainant’s social history and mental makeup have been examined and testified to by a qualified physician.’
“This concern is stimulated by the possibility that a believable complaining witness, who suffers from an emotional condition inducing her belief that she was subjected to a sexual offense, may charge some male with that offense. Thus, the testimony of a sympathy-arousing child may lead to the conviction of an unattractive defendant, subjecting him to a lengthy prison term.” Gregg, 226 Kan. at 487-88 (quoting Ballard, 64 Cal. 2d at 172).
Put simply, the basis for this court’s decision in Gregg is unsound, based not on statute or the Constitution but on misogynistic and outdated notions.
Moreover, setting aside my concerns about Gregg’s reliance on a decision suggesting that women’s accusations of sexual crimes stem from “a mental condition that transforms into fantasy a wishful biological urge,” I question the necessity and value of a Gregg evaluation, especially when the value of the evaluation to the defendant is weighed against privacy interests of the complaining witness. Notably, in issuing an order for a Gregg evaluation, courts consider: whether there is evidence corroborating the victim’s allegations, whether the victim demonstrates a lack of veracity, whether the victim responds unusually when asked what it means to tell the truth, whether the victim made similar false accusations in the past, and whether the victim demonstrates mental instability. See State v. Price, 275 Kan. 78, 84, 61 P.3d 676 (2003). Signifi*999cantly, each of these factors can be challenged by the defendant without a court-ordered mental evaluation and are factors considered by the jury when it evaluates the witness’ testimony.
Further, even if the defendant did not already have other means to test the complaining witness’ veracity, I question whether a Gregg evaluation would be admissible even if ordered and performed. Kansas law forbids an expert from directly commenting on a witness’ credibility and any expert would be limited to speaking generally, something the expert likely could not do without invading tire privacy of the complaining witness. See State v. Wells, 289 Kan. 1219, 1235-36, 221 P.3d 561 (2009).
And Gregg presents additional insurmountable hurdles. The State could not appeal the district court’s order granting the Gregg evaluation in this case, at least not until it played out in a tortuous course resulting in suppression of the complaining witness’ testimony. Yet the basis for the court’s order was weak, if not nonexistent. Gregg evaluations purportedly are necessary to permit a defendant to question the complaining witness’ veracity, but the two reasons the district court cited for the evaluation—K.S.’s age, which was 14 at the time, and her intelligence quotient (IQ), which was at the low end of her age group—appear to have nothing to do with her veracity. Significantly, Simpson never argued K.S.’s low IQ inherently made her untruthful; in fact Simpson’s attorney acknowledged he was not alleging “mental instability.” Thus, the State was left with an erroneous but unappealable order.
Further, the order granting the evaluation essentially was directed at a nonparty, the minor victim’s mother, but the State was made to pay for the mother’s noncompliance. Unlike Justice Rosen in his concurrence, I refuse to shame K.S.’s mother for “snubbing” the court’s order. Indeed she may well have been exercising constitutionally protected interests.
Finally, I find it telling that this court has steadfastly refused to extend Gregg’s application beyond the complaining witness in sex crime cases. See, e.g., State v. Cook, 281 Kan. 961, 986, 135 P.3d 1147 (2006); State v. Jones, 267 Kan. 627, 984 P.2d 132 (1999). But, other than Ballard’s perverse reasoning, I can think of no reason this court would permit the district court to order an intru*1000sive psychological evaluation in a sexual abuse case but not in any other case.
Gregg should not be the law of this State, and I would overturn it. Doing so functionally removes the need for K.S. to submit to the evaluation and would require reversal of the district court’s order suppressing her testimony.
In sum, I would affirm the Court of Appeals’ reversal of the district court’s order because the district court abused its discretion by disqualifying K.S. from testifying and failing to provide a sound legal basis for its ruling. Or, in the alternative, I would find Gregg is no longer sound law and should be overturned.